FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVE LINDER,                                    No. 10-16905

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03490-JAM-
                                                 KJM
  v.

AURORA LOAN SERVICES, LLC; et al.,               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Steve Linder appeals from the district court’s judgment dismissing his action

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s dismissal without




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
leave to amend. Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010).

We affirm.

      Contrary to Linder’s sole contention on appeal, the district court did not

abuse its discretion by dismissing Linder’s Truth in Lending Act damages claim,

Real Estate Settlement Procedures Act claim, and negligence, fraud, and unfair

competition claims without leave to amend because amendment was futile. See id.;

see also Janas v. McCracken (In Re Silicon Graphics Sec. Litig.), 183 F.3d 970,

991 (9th Cir. 1999) (no abuse of discretion where plaintiff failed to set forth any

facts that could potentially state a claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                               2                                10-16905